Order entered October 22, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00327-CV

    RAKIYA R. E. AKWA- DIALLO AND ALPHA DIALLO CAMARA,
                          Appellants

                                        V.

                   CITY OF GARLAND, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. TX-18-01505

                                    ORDER

      Before the Court is appellees Dallas County, Dallas County Community

College District, Dallas County School Equalization Fund, and Parkland Hospital

District’s October 21, 2020 motion for an extension of time to file their brief. We

note appellee Resolution Finance, LLC has filed a motion to dismiss the appeal.

Accordingly, we SUSPEND the deadline for filing the brief of all appellees

pending the determination of Resolution Finance’s motion. The Court will set a

new deadline for the brief should Resolution Finance’s motion be denied.
We DENY the extension motion as moot.

                                  /s/   KEN MOLBERG
                                        JUSTICE